DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 1-8 in the “Response to Restriction Requirement” filed on 08/20/2021 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution, wherein claims 9-20 are withdrawn from further consideration, and claims 1-8 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-3 and 5-8 are rejected under 35 U.S.C.103 as being unpatentable over Hebert (US 20140334052 A1; hereinafter Hebert), in view of Lin et al. (US 20150021754 A1; hereinafter Lin). 
Regarding claim 1, Hebert teaches integrated circuit (IC) package support (see the entire document, specifically Fig. 3A+; [0024+], and as cited below), comprising:
a first conductive structure (110'-e1; Fig. 4B; [0030]) in a (see below for “dielectric”) material (a molding material; see [0029, 0032]); 
a second conductive structure (110'-e2; Fig. 4B; [0030])  in the (see below for “dielectric”) material (a molding material; see [0029, 0032]); and 
a material (110'-PTC; Fig. 4B; [0030]) in contact with the first conductive structure (110'-e1) and the second conductive structure (110'-e2), wherein the material (110'-PTC; [0030], [Abstract]) includes a positive temperature coefficient material.  
As noted above, Hebert does not expressly disclose “(a first conductive structure in a) dielectric (material); (a second conductive structure in the) dielectric (material)”.
However, in the analogous art, Lin teaches a semiconductor device ([0002]), wherein (Fig. 1+; [0043+]) a molding compound (256; Fig. 12b; [0084]) can be polymer composite material, such as epoxy resin with filler, epoxy acrylate with filler, or polymer with proper filler.  Encapsulant 256 is non-conductive and environmentally protects the 
semiconductor device from external elements and contaminants.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the molding compound material of Hebert with the molding compound material of Lin, and thereby, modified Hebert’s (by Lin) device will have a first conductive structure (Hebert 110'-e1; Fig. 4B; [0030]) in a dielectric material (Hebert a molding material; see [0029, 0032] in view of material of Lin [0084]); a second conductive structure (Hebert 110'-e2; Fig. 4B; [0030]) in the dielectric material (Hebert a molding material; see [0029, 0032] in view of material of Lin [0084]).	
The ordinary artisan would have been motivated to modify Hebert in the manner set forth above, at least, because this inclusion provides a molding compound comprising of a polymer composite material, such as epoxy resin with filler, epoxy acrylate with filler, or polymer with proper filler, where the molding material is non-conductive and environmentally protects the semiconductor device from external elements and contaminants (Lin [0084]).
Regarding claim 2, modified Hebert (by Lin) teaches all of the features of claim 1.
Modified Hebert (by Lin) further teaches wherein the dielectric material Hebert a molding material; see [0029, 0032] in view of material of Lin [0084]) includes an organic material (in view of material of Lin [0084]; epoxy acrylate).  
Regarding claim 3, modified Hebert (by Lin) teaches all of the features of claim 1.
Modified Hebert (by Lin) further teaches wherein the material (Hebert 110'-PTC; Fig. 4B; [0030] in view of [0029, 0039]) includes a polymer.  
Regarding claim 5, modified Hebert (by Lin) teaches all of the features of claim 1.
Modified Hebert (by Lin) further teaches wherein the first conductive structure (Hebert 110'-e1; Fig. 4B; [0030]) and the second conductive structure (Hebert 110'-e2; Fig. 4B; [0030]) are in a same layer of the dielectric material (Hebert a molding material; see [0029, 0032] in view of material of Lin [0084]).  
Regarding claim 6, modified Hebert (by Lin) teaches all of the features of claim 5.
Modified Hebert (by Lin) further teaches wherein the material (Hebert 110'-PTC; Fig. 4B in view of Fig. 4C; [0030]) is at least partially coplanar with the first conductive structure (Hebert 110'-e1; Fig. 4B in view of Fig. 4C; [0030]) and the second conductive structure (Hebert 110'-e2; Fig. 4B in view of Fig. 4C; [0030]).  
Regarding claim 7, modified Hebert (by Lin) teaches all of the features of claim 5.
Modified Hebert (by Lin) further teaches wherein the first conductive structure (Hebert 110'-e1; Fig. 4B in view of Fig. 4C; [0030]) extends at least partially around the second conductive structure (Hebert 110'-e2; Fig. 4B in view of Fig. 4C; [0030]).  
Regarding claim 8, modified Hebert (by Lin) teaches all of the features of claim 5.
Modified Hebert (by Lin) further teaches wherein the first conductive structure (Hebert 110'-e1; Fig. 4B in view of Fig. 4C; [0030]) extends entirely around the second conductive structure (Hebert 110'-e2; Fig. 4B in view of Fig. 4C; [0030]).
3.	Claim 4 is rejected under 35 U.S.C.103 as being unpatentable over Hebert (US 20140334052 A1; hereinafter Hebert), in view of Lin et al. (US 20150021754 A1; hereinafter Lin), further in view of Chen et al. (US 20210005362 A1; hereinafter Chen). 
Regarding claim 4, modified Hebert (by Lin) teaches all of the features of claim 1.
Modified Hebert (by Lin) further teaches wherein the material (Hebert 110'-PTC; Fig. 4B; [0030] in view of [0029, 0039]) includes (see below for “has a trigger temperature that is between 25 degrees Celsius and 105 degrees Celsius”).  
As noted above, Hebert does not expressly disclose “(wherein the material) has a trigger temperature that is between 25 degrees Celsius and 105 degrees Celsius”. .
However, in the analogous art, Chen teaches an improved circuit configuration and method of protecting active devices operated at a high voltage from damages due to over current caused by an electrical short by using a conductive material with a positive temperature coefficient ([0002]), wherein (Fig. 1A+; [0021+]) a PPTC layer (214; Fig. 6; [0031]) and resistive layers (212) disposed between the electrodes (216), where the polymer positive temperature coefficient (PPTC) layer includes a polymer matrix, and includes a conductive filler, where the polymer matrix such as polyethylene (PE) or high density polyethylene (HDPE), and the conductive filler may be a carbon filler, such as carbon black or graphite ([0034-0035]). The PTC component has is selected to exhibit a targeted trip temperature such as between 100.degree. C. and 200.degree. C. ([0036]), and a resistive component is further affixed to the PTC component, where the resistive component may be a conductive polymer ([0038]). Accordingly, over a targeted temperature range, such as 25.degree. C. to 85.degree. C., the resistive component and PTC component form a PPTC device exhibiting a lesser increase in series resistance as compared to a pure PTC device without the resistive component ([0038]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the positive temperature coefficient material of Hebert with the positive temperature coefficient material that has a targeted trip temperature of Chen, and thereby, modified Hebert’s (by Lin and Chen) device will have wherein the dielectric material (Hebert 110'-PTC; Fig. 4B; [0030] in view of [0029, 0039] in view of the material of Chen [0034-0038]) has a trigger temperature that is between 25 degrees Celsius and 105 degrees Celsius (in view of the material of Chen [0034-0038]).	
The ordinary artisan would have been motivated to modify Hebert in the manner set forth above, at least, because this inclusion provides a polymer positive temperature coefficient (PPTC) layer comprising a polymer matrix that includes a conductive filler that may exhibit a characteristic increase in resistance over a temperature range below the trip temperature, such as over a 25.degree. C.-85.degree. C. temperature range, or over a 25.degree. C.-100.degree. C. temperature range (Chen [0034-0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898